Citation Nr: 0618347	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2004.  A statement of the case was issued in December 
2004, and a substantive appeal was received in February 2005.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during active 
duty service or within one year of discharge, nor is the 
veteran's current bilateral hearing loss disability 
etiologically related to his active duty service, to include 
in-service noise exposure.

2.  Tinnitus was not manifested during active duty service or 
for many years thereafter, nor is the veteran's current 
tinnitus etiologically related to his active service, to 
include in- service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.   38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 
(2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The Board recognizes that an 
August 2003 VCAA letter was sent to the appellant prior to 
the January 2004 rating decision.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In the August 2003 letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to providing information 
or evidence to support his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the August 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his hearing loss and 
tinnitus claims or the effective date of the disabilities on 
appeal.  Despite the inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the veteran's 
application for service connection for bilateral hearing loss 
and tinnitus should not be granted, any questions as to an 
appropriate rating or effective date to be assigned are 
rendered moot.  The Board further notes that the appellant's 
status as a veteran has never been contested.  VA has always 
adjudicated his claims based on his status as a veteran as 
defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  The veteran 
noted in his March 2004 notice of disagreement that the VA is 
his primary health care provider and that no private medical 
records exist.  Also, the veteran was afforded a thorough VA 
audiology examination in September 2004, and no further VA 
examination is necessary.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his claim.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury or disease occurred in service alone is not enough; 
there must be a chronic disability resulting from that 
injury.  See 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require    in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

As an initial matter, the Board finds that there is competent 
evidence of current bilateral hearing loss and tinnitus.  In 
this regard, at the time of the most recent VA examination in 
September 2004, audiometric testing revealed auditory 
thresholds of greater than 40 decibels for one of the 
relevant frequencies in each ear.  This meets the 38 C.F.R. 
§ 3.385 definition of hearing loss.  The September 2004 VA 
examiner also acknowledged the veteran's complaints of 
tinnitus.  The RO has denied the veteran's claims, however, 
based on a finding that they are not shown to be related to 
his active duty service.  

Turning to the veteran's service medical records, the Board 
notes that there was not only no evidence of bilateral 
hearing loss or tinnitus during service, but there was no 
demonstrated loss of hearing acuity during service. 

On the audiological evaluation in August 1961, puretone 
thresholds, in decibels, were as follows when converted from 
ASA units to ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
5
LEFT
15
10
10
N/A
5

On the authorized audiological evaluation in August 1965, 
puretone thresholds, in decibels, were as follows when 
converted from ASA units to ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
-5
LEFT
10
5
0
0
-5

Accordingly, clinical evaluations of the ears were determined 
to be normal at the veteran's entrance and separation 
examinations.  

There is otherwise no competent evidence suggesting a link 
between the veteran's current bilateral hearing loss and 
tinnitus, and his active duty service, including noise 
exposure during service.  There is no persuasive evidence of 
a continuity of pertinent symptoms since service.  In fact, 
there is no medical documentation of the presence of hearing 
loss or tinnitus for many years after the veteran's 
discharge.  The first objective evidence of record of the 
presence of tinnitus and hearing loss is found in an April 
2003 VA medical record where the veteran sought treatment for 
the constant ringing in his ears that gradually worsened over 
the years and that acutely worsened over six months.  The 
veteran reported in a June 2003 audiology consult that the 
onset of bilateral moderate constant tonal tinnitus had 
occurred approximately one year prior.  The veteran denied 
current noise exposure, but did report an extensive history 
of in-service noise exposure.  Test findings from a puretone 
examination were consistent with a symmetrical essentially 
moderate SN loss above the speech frequency region.  

As noted earlier, in September 2004, the veteran was afforded 
a VA audiological examination for his claim.  The veteran 
reported to the VA examiner that he has had a longstanding 
gradual hearing loss and difficulty understanding speech with 
background noise.  He also reported tinnitus in both ears.  
The veteran further reported that as a crew mechanic during 
active duty, he was exposed to jet plane noise without the 
use of hearing protection.  He denied any occupational noise 
exposure and only reported periodical noise exposure.  The 
veteran denied any history of middle ear pathology or 
vertigo.  After reviewing the veteran's claims file, the VA 
audiologist rendered a medical opinion to the effect that the 
hearing loss was not a result of events during military 
service since service medical records showed that the veteran 
presented normal hearing thresholds at the time of 
separation.  Further, the audiologist concluded that the 
reported tinnitus could not be related to a hearing loss that 
was a result of events during military service.

The Board acknowledges the veteran's and his representative's 
assertions that the currently diagnosed hearing loss and 
tinnitus were caused by in-service noise exposure and that 
the veteran had no loud noise exposure after service.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

In his March 2004 notice of disagreement, the veteran did not 
recall taking an entrance and separation examination, and 
questioned the accuracy of the testing.  The veteran further 
asserted in his February 2005 substantive appeal that just 
because hearing loss and tinnitus were not noted on 
discharge, it was not fair for the examiner to opine that the 
disabilities on appeal were not a result of events during 
military service.  The veteran requested another VA examiner 
alleging that others within the VA system would attribute the 
current hearing loss and tinnitus to accoustic trauma in 
service.  The veteran reasoned that an unidentified provider 
within the VA system encouraged him to file a service-
connection claim and that as a plane captain in service, he 
was exposed to acoustic trauma.  

The Board notes that the VA audiologist's September 2004 
medical opinion provided a rationale based upon the nature 
and configuration of the hearing loss.  Significantly, this 
opinion was based both on the audiology testing and on a 
review of the veteran's claims file.  Among the factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file, and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  For the reasons set forth above, the 
Board finds that the opinion rendered in the September 2004 
VA examination report, as already noted above, is competent 
and probative of the disabilities on appeal.  No further 
examination is required.  

In his substantive appeal received in February 2005, the 
veteran asserted that if receiving combat pay while stationed 
offshore in Vietnam qualifies him as a combat veteran, then 
the burden of proof should be lightened.  The Board is not 
clear as to the purpose of the veteran's assertion in this 
regard.  The VA medical examiner was aware of the veteran's 
report of service as a jet mechanic without the use of 
hearing protection.  In other words, the fact of noise 
exposure was accepted by the examiner.  Nevertheless, the 
examiner was of the medical opinion that there was no causal 
link between the veteran's current hearing loss (first shown 
many years after service) and the inservice noise exposure.  
The examiner also rendered a negative opinion regarding any 
link between tinnitus and the veteran's service.  There is no 
contrary medical opinion of record, and the veteran has not 
identified any medical professional who has given him a 
favorable opinion regarding a link between the claimed 
disabilities and service.  

The Board finds the VA examiner's opinion to be consistent 
with the facts of this case which show no hearing loss or 
tinnitus during service or for many years thereafter.  There 
is a complete lack of objective evidence of any complaint, 
treatment, or diagnosis of hearing loss or tinnitus for 
approximately thirty-eight years after separation from 
service.  This lengthy period without medical complaint 
suggests that there has not been a continuity of 
symptomatology.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In sum, the preponderance of the evidence is against a 
finding that the veteran's hearing loss and/or tinnitus were 
manifested during service or for many years thereafter, or 
are otherwise related to noise exposure during service.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  The appeal is denied as to both 
issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


